DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising discharge ports”, while claim 2 recites “at least one discharge port is provided”. It is unclear if there is one discharge port as recited in claim 2, or a plurality of discharge ports as recited in claim 1. The examiner will interpret claim 2 to be “a plurality of discharge ports are provided”, which would be consistent with claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 5, 9, 10, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (WO 2017/177603 A1, hereinafter Peng, cited by applicant).
Re Claim 1. Peng teaches a unidirectional or bidirectional sand dispensing device, comprising discharge ports (Fig. 13, item 541, para. 9, two or more working boxes, thus a plurality of ports), wherein each of the discharge ports comprises a lower plate (item 570) and an upper plate (a parallel plate above item 570), the upper plate is provided above the lower plate (Fig. 13), and an endpoint of a free end of the upper plate is located above the lower plate (Fig. 13), an included angle between a horizontal plane and a plane where the endpoint of the free end of the upper plate and an endpoint of a free end of the lower plate are located is a leakage angle (Fig. 13), particulate materials form an inclined plane under barrier effect of the upper plate and the lower plate, the inclined plane is located on a same plane as the plane where the endpoint of the free end of the upper plate and the endpoint of the free end of the lower plate are located, an included angle between the inclined plane and the horizontal plane is the leakage angle (Fig. 13), which is adjustable by changing relative positions between the upper plate and the lower plate (item 545).  

	Regarding “particulate materials form…”: since the device of Peng and the claimed device are structurally indistinguishable, the device of Peng in capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed 

Re Claim 2. Peng teaches wherein a plurality of discharge ports are provided (Fig. 13, item 541, para. 9, two or more working boxes, thus a plurality of ports).  
	
	Regarding “when the unidirectional…” and “a sand passing direction of…”: since the device of Peng and the claimed device are structurally indistinguishable, the device of Peng in capable of performing all the claimed functions.

Re Claim 4. Peng teaches a sand discharging tank (Fig. 13, space formed by items 541, 560 & 570), wherein the discharge port is provided at a lower opening of the sand discharging tank (Fig. 13), one end of the lower plate (item 570) is connected to the sand discharging tank (Fig. 13), and an opposite end of the lower plate extends downward by a 2/6distance and then is bent toward inside of the sand discharging tank to form a bent section of the lower plate (Fig. 13); and the upper plate is a flat plate (a parallel plate above item 570), and one end of the upper plate is connected to the sand discharging tank (Fig. 13).  

Re Claim 5. Peng teaches a sand discharging tank, wherein the discharge port is provided at a lower opening of the sand discharging tank (Fig. 13, space formed by items 541, 560 & 570), one end of the lower plate (item 570) is connected to the sand discharging tank (Fig. 13), and the opposite end of the lower plate extends downward by a distance and then is bent toward inside of 

Re Claim 9. Peng teaches a sand storage device (Fig. 13, item 501), the sand storage device comprises a sand storage 3/6bin (an inner cavity of item 501) and a screen (item 560), at least one of sand discharging tanks (Fig. 13, space formed by items 541, 560 & 570) is provided at a lower portion of the sand storage bin, and the screen is provided at an upper opening of each of the at least one of sand discharging tanks (Fig. 13), respectively.  

Re Claim 10. Peng teaches wherein the sand discharging tank is arranged along a long axis of the unidirectional or bidirectional sand dispensing device (Fig. 13), and the sand discharging tank has a horizontal sectional area gradually decreasing from top to bottom (Fig. 13).  

Re Claims 17 and 19. See rejection of Claims 4 and 5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 7, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng.
The teachings of Peng have been discussed above.
Re Claims 3 and 16. Peng additionally teaches wherein at least two discharge ports are provided (Fig. 13, item 541, para. 9, two or more working boxes, thus a plurality of ports) but fails to teach that two adjacent discharge ports are arranged in a mirror symmetrical manner.

Fig. 14 of Peng shows that two adjacent discharge ports are arranged in a mirror symmetrical manner.
In view of Peng, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Peng to have the two adjacent discharge ports arranged in a mirror symmetrical manner; since using a well-known arrangement for discharge ports is within purview of one skilled in the art.



	Re Claims 18 and 20. See rejection of Claims 4 and 5, respectively.

	Re Claim 6. Peng teaches wherein an included angle between the bent section of the upper plate and the horizontal plane is 0 to 5° (para. 78).  

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I.

Re Claim 7. Peng teaches wherein an included angle between the bent section of the lower plate and the horizontal plane is 0 to 5° (para. 78).  

Claims 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claim 1 above, and further in view of Todorov et al. (US 10,434,710 B2, hereinafter Todorov).
Re Claim 8. Peng additionally teaches sand pressing plates (Fig. 13, item 570), and each of the discharge ports corresponds to one of the sand pressing plates (Fig. 13) and each of the sand pressing plates is horizontally provided on one side of the discharge port (Fig. 13), but fails to teach that the sand pressing plate is located below the lower plate, and a chamfer of an end of the sand pressing plate, at one side close to the discharge port, is rounded.  

	The invention of Todorov encompasses system for layer-wise generation of three-dimensional models. Todorov teaches that the sand pressing plate (Fig. 9, item 7) is located below the discharge ports (item 16), and a chamfer of an end of the sand pressing plate, at one side close to the discharge port, is rounded (Fig. 9).
	In view of Todorov, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Peng to employ the additional sand pressing plate located below the lower plate, and a rounded chamfer of an end of the sand pressing plate close to the discharge port; to compact and more efficiently and move the plate easily. 

Re Claim 11. Peng additionally teaches a screw propulsion device (Fig. 13 & 14, item 502); and the screw propulsion device is provided at a middle portion of the sand storage bin (Fig. 13 & 14), but fails to teach a splitter plate.

Todorov teaches a splitter plate (Fig. 9, item 13) provided at a middle portion of a lower opening of the sand storage bin (Fig. 9), and both sides of the splitter plate are provided with corresponding sand discharging tanks, respectively (Fig. 9).  


Re Claim 12. The combination teaches wherein the splitter plate is a lambdoidal splitter plate (Todorov, Fig. 9, item 13) extending along a long axis of the unidirectional or bidirectional sand dispensing device.  

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13: The prior art, taken alone or in combination, fails to teach a flexible sealing strip and a gap between the sand discharging tank and the sand storage bin is closed by the flexible sealing strip; in combination with other claimed elements as set forth in claim 13.

	Claim 14: The prior art, taken alone or in combination, fails to teach that angle scales are provided on the mounting plate, and a plurality of holes for pin positioning are provided in the mounting plate, and both sides of one end of the lower plate are fastened to the mounting plate by the pins; in combination with other claimed elements as set forth in claim 14.


	Peng additionally teaches a vibration device (Fig. 13, item 550), a main beam (left and right hollow sections of item 501), a side beam (a box where item 550 is located); and the sand storage bin is provided on the main beam, the side beam is provided below the main beam, and the side beam is provided with the vibration device and the sand discharging tank, the upper opening of the sand discharging tank is provided below the lower opening of the sand storage bin (Fig. 13); the vibration device is mounted on one side of the sand discharging tank (Fig. 13). Peng also teaches a mounting plate (Fig. 13, item 544).
	However, Peng fails to teach or suggest a flexible sealing strip and a gap between the sand discharging tank and the sand storage bin is closed by the flexible sealing strip, and angle scales are provided on the mounting plate, and a plurality of holes for pin positioning are provided in the mounting plate, and both sides of one end of the lower plate are fastened to the mounting plate by the pins.
   
Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        
3/18/2022